Citation Nr: 0319398	
Decision Date: 08/07/03    Archive Date: 08/13/03	

DOCKET NO.  94-45 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease of the lumbar spine. 

2.  Entitlement to an evaluation in excess of 10 percent for 
cervical strain.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from July 1989 to June 
1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 1993 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, and from November 1994, January 1995, and August 
1996 decisions by the VARO in Roanoke, Virginia.

This case was previously before the Board in March 1998 and 
May 2000, on which occasions it was remanded for additional 
development.  The case is now, once more, before the Board 
for appellate review.


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

A review of the record in this case raises some question as 
to the current severity of the veteran's service-connected 
low back and cervical spine disabilities.

In that regard, at the time of a VA general medical 
examination in January 1993, radiographic studies were 
consistent with degenerative joint disease, in particular, at 
the level of the 5th lumbar vertebra and 1st sacral segment, 
as well as a slight loss of lordotic curve of the cervical 
spine, though with no gross bone or joint abnormality.  The 
pertinent diagnoses noted were lumbosacral strain with muscle 
spasm, (low back syndrome); and cervical sprain.

In a rating decision of June 1993, the RO granted service 
connection for degenerative joint disease of the lumbosacral 
spine, with chronic low back pain and muscle spasm, as well 
as for chronic cervical strain.

Subsequent clinical records and examination reports have 
consistently shown the presence of degenerative joint disease 
of the lumbar spine, and continuing problems with cervical 
strain.  As recently as 1998, there was no evidence of muscle 
spasm or atrophy, or of degenerative disc disease or other 
degenerative processes of the veteran's cervical spine.  EMG 
and nerve conduction studies conducted in August 1998 were 
entirely within normal limits, with no evidence of 
lumbosacral radiculopathy.

The Board notes that, on VA medical examination in June 2001, 
the veteran's previous diagnosis of cervical strain was 
described as having "progressed" to a diagnosis of 
spondylosis and degenerative disc disease, as verified by 
X-ray findings.  Magnetic resonance imagining of the lumbar 
spine conducted in August 2002 showed evidence of mild disc 
desiccation at the level of the 5th lumbar vertebra and 1st 
sacral segment, as well as a small left paracentral disc 
protrusion at the level of the 5th lumbar vertebra and 1st 
sacral segment contiguous to the left S1 nerve root.  Such 
findings raise some question as to whether the veteran 
currently suffers from disc disease of his cervical and/or 
lumbar spine, and, if so, the impact of that "new" pathology 
upon the current severity of his service-connected neck and 
lower back disabilities.

The Board further observes that, effective September 23, 
2002, new schedular criteria for the evaluation of service-
connected intervertebral disc syndrome were implemented.  
[See 38 C.F.R. Part 4, Diagnostic Code 5293 (2002)].  As of 
the time of the issuance of the most recent Supplemental 
Statement of the Case in August 2002, the RO had not yet had 
the opportunity to evaluate the veteran's service-connected 
cervical spine and lower back disabilities utilizing these 
"new" schedular criteria.  Such consideration must be given 
in order to afford the veteran due process of law.

The Board observes that, when it is not possible to separate 
the effects of two anatomically-proximate conditions, VA 
regulations at 38 C.F.R. § 3.102 (2002), which require that a 
reasonable doubt on any issue be resolved in the claimant's 
favor, clearly dictate that such signs and symptoms be 
attributed to the service-connected condition.  61 Fed. 
Reg. 52698 (1996).  Based on a review of the entire evidence 
of record, the Board is of the opinion that the veteran's 
case presents just such a scenario.  Accordingly, no attempt 
will be made to distinguish recently-diagnosed disc disease 
from previously-diagnosed joint disease (of the lumbosacral 
spine) and cervical strain.

In light of the aforementioned, the case is once again 
REMANDED to the RO for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to August 2002, the date of 
the veteran's recent magnetic resonance 
imagining of the lumbar spine, should be 
obtained and incorporated in the claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.

2.  The veteran should then be afforded 
an additional VA orthopedic examination 
in order to more accurately determine the 
current severity of his service-connected 
neck and low back disabilities.  All 
pertinent symptomatology and findings 
should be reported in detail.  Following 
completion of the examination, the 
physician should specifically comment as 
to the frequency and duration of any 
incapacitating episodes directly 
attributable to the veteran's service-
connected neck and low back disabilities.  
An "incapacitating episode" is defined as 
a period of acute signs and symptoms due 
to intervertebral disc syndrome requiring 
bed rest and treatment prescribed by a 
physician.  All such information, when 
obtained, should be made a part of the 
veteran's claims folder.  The claims 
folder and a separate copy of this REMAND 
must be made available to and reviewed by 
the physician prior to conduction and 
completion of the examination.

3.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by this REMAND, and by the 
Veterans Claims Assistance Act of 2000 
(VCAA), is completed.  If not, corrective 
action should be taken.

4.  Thereafter, the RO should 
readjudicate the issues of increased 
evaluations for the veteran's service-
connected cervical and lumbar spine 
disabilities.  In so doing, the RO should 
specifically take into consideration the 
"new" schedular criteria for evaluation 
of intervertebral disc syndrome which 
became effective September 23, 2002.  
Should the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until so notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




